EXHIBIT 10.38
BRADY CORPORATION
2012 OMNIBUS INCENTIVE STOCK PLAN
I. INTRODUCTION
1.01 Purpose. This plan shall be known as the Brady Corporation 2012 Omnibus
Incentive Stock Plan. The purpose of the Plan is to provide an incentive for
directors and employees of Brady Corporation and its Affiliates to improve
corporate performance on a long-term basis, and to attract and retain directors
and employees by enabling them to participate in the future successes of the
Corporation, and by associating the long term interests of directors and
employees with those of the Corporation and its shareholders. It is intended
that the Plan and its operation comply with the provisions of Rule 16b-3 under
the Securities Exchange Act of 1934 (or any successor rule). The Plan is
intended to permit the grant of Nonqualified Stock Options, Incentive Stock
Options, shares of Restricted Stock, Restricted Stock Units and shares of
Unrestricted Stock. The proceeds received by the Corporation from the sale of
Corporation Stock pursuant to the Plan shall be used for general corporate
purposes.
1.02 Effective Date. The effective date of the Plan shall be September 1, 2011,
subject to approval of the Plan by holders of a majority of the outstanding
voting common stock of the Corporation. Any Award granted prior to such
shareholder approval shall be expressly conditioned upon shareholder approval of
the Plan.
1.03 Effect on Prior Plan. After December 31, 2011, no further awards or grants
will be made under the Brady Corporation 2010 Omnibus Incentive Stock Plan or
the 2010 Stock Option Plan for Non-Employee Directors.
II. PLAN DEFINITIONS
For Plan purposes, except where the context clearly indicates otherwise, the
following terms shall have the meanings set forth below:

  (a)  
“Administrator” means the administrator as described in Section 4.01.
    (b)  
“Affiliates” means any “subsidiary corporation” or “parent corporation” as such
terms are defined in Section 424 of the Code.
    (c)  
“Agreement” means a written agreement (including any amendment or supplement
thereto) between the Corporation and a Participant specifying the terms and
conditions of an Award.
    (d)  
“Award” shall mean the grant of any form of Stock Option, Restricted Stock,
Restricted Stock Units or Unrestricted Stock.
    (e)  
“Board” shall mean the Board of Directors of the Corporation.

 

 



--------------------------------------------------------------------------------



 



  (f)  
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
    (g)  
“Committee” shall mean the committee described in Section 4.01.
    (h)  
“Corporation” shall mean Brady Corporation, a Wisconsin corporation.
    (i)  
“Corporation Stock” shall mean the Corporation’s Class A Non-Voting Common
Stock, $.01 par value, and such other stock and securities as may be substituted
therefor pursuant to Section 3.02.
    (j)  
“Eligible Individual” shall mean any director or regular salaried employee of
the Corporation or an Affiliate, who satisfies the requirements of Section 5.01.
    (k)  
“Exercise Period” shall mean the period of time provided pursuant to
Section 6.05 within which a Stock Option may be exercised.
    (l)  
“Fair Market Value” on any date shall mean, with respect to Corporation Stock,
if the stock is then listed and traded on a registered national securities
exchange, or is quoted in the NASDAQ National Market System, the average of the
high and low sale prices recorded in composite transactions for such date
(rounding up to the nearest cent) or, if such date is not a business day or if
no sales of Corporation Stock shall have been reported with respect to such
date, the next preceding business date with respect to which sales were
reported. In the absence of reported sales or if the stock is not so listed or
quoted, but is traded in the over-the-counter market, Fair Market Value shall be
the average of the closing bid and asked prices for such shares on the relevant
date.
    (m)  
“Participant” means an Eligible Individual who has been granted an Award under
this Plan.
    (n)  
“Performance Goals” means the performance goals established by the Administrator
prior to the grant of any Award of Stock Options, Restricted Stock or Restricted
Stock Units intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. Performance Goals may be established at the Company
or business unit level and may be based upon the attainment of goals relating to
one or more of the following business criteria measured on an absolute basis or
in terms of growth or reduction: revenue, expenses, net income (pre-tax or
after-tax), earnings per share, return on equity, return on assets, return on
tangible book value, operating income, earnings before interest, taxes,
depreciation and amortization (EBITDA), loss ratio, expense ratio, increase in
stock price, total shareholder return, economic value added and operating cash
flow. The Administrator may establish other subjective or objective performance
goals, including individual goals, which it deems appropriate. In measuring the
degree of

 

-2-



--------------------------------------------------------------------------------



 



     
attainment of a Performance Goal, Unusual and Unforeseen Charges may be included
or excluded as determined by the Administrator in its discretion or as otherwise
provided in an Award Agreement. “Unusual and Unforeseen Charges” may include but
are not limited to any one of the following events creating positive or negative
adjustments to the attainment of a performance metric so long as the inclusion
or exclusion would not jeopardize the status of the compensation as
“performance-based compensation” under Section 162(m) of the Code: (i)
restructurings, discontinued operations, impairment of goodwill or long-lived
assets, follow on stock offerings, extraordinary items, and other unusual or
non-recurring charges, (ii) an event either not directly related to the
operations of the Corporation or not within the reasonable control of the
Corporation’s management, (iii) the cumulative effects of tax or accounting
changes in accordance with generally accepted accounting principles,
(iv) changes in tax regulations or laws, or (v) the effect of a merger or
acquisition.
    (o)  
“Person” means any individual or entity, and the heirs, personal
representatives, executors, administrators, legal representatives, successors
and assigns of such Person as the context may require.
    (p)  
“Plan” shall mean the Brady Corporation 2012 Omnibus Incentive Stock Plan, as
set forth herein, as it may be amended from time to time.
    (q)  
“Restricted Stock” means shares of Corporation Stock granted to a Participant
under Article VII.
    (r)  
“Restricted Stock Unit” means an Award granted to a Participant under
Article VIII.
    (s)  
“Stock Option” means an option to purchase a stated number of shares of
Corporation Stock at the price set forth in an Agreement. A Stock Option may be
either a Nonqualified Stock Option or an Incentive Stock Option.
    (t)  
“Unrestricted Stock” means shares of Corporation Stock granted to a Participant
under Article IX.

III. SHARES SUBJECT TO AWARD
3.01 Available Shares. Subject to adjustments under Section 3.02, the total
number of shares of Corporation Stock authorized for issuance shall not exceed
five million five hundred thousand (5,500,000) shares, all of which may be
issued in the form of ISOs. No individual may be granted an Award or Awards
under the Plan covering more than five hundred thousand (500,000) shares of
Corporation Stock in any calendar year (determined without regard to grants
under any other plan or program). The shares authorized for issuance under the
Plan may consist, in whole or in part, of authorized but unissued Corporation
Stock, or of treasury stock of the Corporation. Shares subject to and not issued
under an Award that expires, terminates, is canceled or forfeited for any reason
under the Plan shall again become available for the granting of Awards.

 

-3-



--------------------------------------------------------------------------------



 



3.02 Changes in Corporation Stock. In the event of any change in the Corporation
Stock resulting from a reorganization, recapitalization, stock split, stock
dividend, merger, consolidation, rights offering or like transaction, the
Administrator shall proportionately and appropriately adjust: (a) the aggregate
number and kind of shares authorized for issuance under the Plan; and (b) in the
case of previously-granted Stock Options, the option price and the number and
kind of shares subject to the Stock Options, without any change in the aggregate
purchase price to be paid for the Stock Options.
IV. ADMINISTRATION
4.01 Administration. For purposes of the power to grant Awards to directors, the
Administrator shall consist of the entire Board, which may delegate any or all
of its authority to a committee of the Board. For purposes of the power to grant
Awards to employees, the Administrator shall be a committee designated by the
Board to administer the Plan and shall initially be the Compensation Committee
of the Board. The Committee shall be constituted to permit the Plan to comply
with the provisions of Rule 16b-3 under the Securities Exchange Act of 1934 (or
any successor rule) and Section 162(m) of the Code. A majority of the members of
the Committee shall constitute a quorum. The approval of such a quorum,
expressed by a majority vote at a meeting held either in person or by conference
telephone call, or the unanimous consent of all members in writing without a
meeting, shall constitute the action of the Committee and shall be valid and
effective for all purposes of the Plan.
4.02 Administrator Powers. Subject to Section 11.06, the Administrator is
empowered to adopt, amend and rescind such rules, regulations and procedures and
take such other action as it shall deem necessary or proper for the
administration of the Plan and, in its discretion, may modify, extend or renew
any Award theretofore granted. The Administrator shall also have authority to
interpret the Plan, and the decision of the Administrator on any questions
concerning the interpretation of the Plan shall be final and conclusive. The
express grant in the Plan of any specific power to the Administrator shall not
be construed as limiting any power or authority of the Administrator. The
Administrator shall not incur any liability for any action taken in good faith
with respect to the Plan or any Award.
Subject to the provisions of the Plan, the Administrator shall have full and
final authority to:

  (a)  
designate the Eligible Individuals to whom Awards shall be granted;
    (b)  
grant Awards in such form and amount as the Administrator shall determine;
    (c)  
impose such limitations, restrictions and conditions upon any such Award as the
Administrator shall deem appropriate, including conditions (in addition to those
contained in this Plan) (i) on the exercisability of all or any portion of a
Stock Option, (ii) on the transferability or forfeitability of Restricted Stock
or (iii) requiring an Eligible Individual to retain all or a portion of the
Corporation Stock for a period of time following the exercise of a Stock Option,
the vesting of Restricted Stock or the payment of Restricted Stock Units;

 

-4-



--------------------------------------------------------------------------------



 



  (d)  
prescribe the form of Agreement with respect to each Award;
    (e)  
waive in whole or in part any limitations, restrictions or conditions imposed
upon any such Award as the Administrator shall deem appropriate (including
accelerating the time at which any Stock Option may be exercised or the time at
which Restricted Stock may become transferable or nonforfeitable);
    (f)  
make adjustments in the terms and conditions of a Performance Goal in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Administrator determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, provided that no such adjustment shall be authorized to the
extent that such adjustment would be inconsistent with the Plan’s or any
Performance Award meeting the requirements of Section 162(m) of the Code; and
    (g)  
determine the extent to which leaves of absence for governmental or military
service, illness, temporary disability and the like shall not be deemed
interruptions of continuous service.

V. PARTICIPATION
5.01 Eligibility. Any director or employee of the Corporation and its Affiliates
who, in the sole opinion of the Administrator, has contributed or can be
expected to contribute to the profits, growth and success of the Corporation
shall be eligible for Awards under the Plan. From among all such Eligible
Individuals, the Administrator shall determine from time to time those Eligible
Individuals to whom Awards shall be granted. No Eligible Individual shall have
any right whatsoever to receive an Award unless so determined by the
Administrator.
5.02 No Employment or Service Rights. The Plan shall not be construed as
conferring any rights upon any person for a continuation of employment or
service, nor shall it interfere with the rights of the Corporation or any
Affiliates to terminate the employment or service of any person or to take any
other action affecting such person.
VI. STOCK OPTIONS
6.01 Stock Options; General. Stock Options granted under the Plan shall be in
the form of Nonqualified Stock Options (“NSOs”), Incentive Stock Options
(“ISOs”) or a combination thereof; provided that incentive stock options may
only be granted to individuals who are employed by the Corporation or an
Affiliate. Each Stock Option granted under the Plan shall be evidenced by an
Agreement which shall contain the terms and conditions required by this
Article VI, and such other terms and conditions, not inconsistent herewith, as
the Administrator may deem appropriate in each case. A Stock Option granted
under the Plan shall not be treated as an Incentive Stock Option unless the
Stock Option Agreement specifically designates the option as an Incentive Stock
Option.

 

-5-



--------------------------------------------------------------------------------



 



6.02 Stock Option Holder’s Rights as a Shareholder. The holder of a Stock Option
shall not have any rights as a shareholder with respect to the shares covered by
a Stock Option until such shares have been delivered to him or her.
6.03 Option Price. The price at which each share of Corporation Stock covered by
a Stock Option may be purchased shall be not less than 100% of the Fair Market
Value of such stock on the date on which the option is granted. The option price
shall be subject to adjustment as provided in Section 3.02 hereof.
6.04 Date Stock Option Granted. For purposes of the Plan, a Stock Option shall
be considered as having been granted on the date on which the Administrator
authorized the grant of the Stock Option except where the Administrator has
designated a later date, in which event the later date shall constitute the date
of grant of the Stock Option; provided, however, that notice of the grant of the
Stock Option shall be given to the Participant within a reasonable time.
6.05 Exercise Period. The Administrator shall have the power to set the time or
times within which each Option shall be exercisable, and to accelerate the time
or times of exercise; provided, however, that no Stock Option shall be
exercisable after the expiration of ten (10) years from the date the Stock
Option is granted. Each Agreement with respect to a Stock Option shall state the
period or periods of time within which the Stock Option may be exercised by the
Participant, in whole or in part.
Subject to the foregoing, unless the Agreement with respect to a Stock Option
expressly provides otherwise, a Stock Option shall be exercisable in accordance
with the following schedule:

          Years After       Date of Grant   Percentage of Shares  
 
       
Less than 1
    0 %
 
       
1 but less than 2
    33-1/3 %
 
       
2 but less than 3
    66-2/3 %
 
       
3 or more
    100 %

6.06 Method of Exercise. Subject to Section 6.05, each Stock Option may be
exercised in whole or in part from time to time as specified in the Agreements
provided, however, that each Participant may exercise a Stock Option in whole or
in part by giving written notice of the exercise to the Corporation, specifying
the number of shares to be purchased by payment in full of the purchase price
therefor. The purchase price may be paid (a) in cash, (b) by check, (c) with the
approval of the Administrator, or if the applicable Agreement so provides, by
delivering shares of Corporation Stock (“Delivered Stock”), (d) by surrendering
to the Corporation shares of Corporation Stock otherwise receivable upon
exercise of the Stock Option (a “Net Exercise”), or (e) any combination of the
foregoing. For purposes of the foregoing, Delivered Stock shall be valued at its
Fair Market Value determined as of the business day immediately preceding the
date of exercise of the Stock Option and shares of Corporation Stock used in a
Net Exercise shall be valued at their Fair Market Value determined as of the
date of exercise of the Stock Option. No Participant shall be under any
obligation to exercise any Stock Option hereunder.

 

-6-



--------------------------------------------------------------------------------



 



6.07 Dissolution or Liquidation. Anything contained herein to the contrary
notwithstanding, on the effective date of any dissolution or liquidation of the
Corporation, any unexercised Stock Options shall be deemed cancelled, and the
holder of any such unexercised Stock Options shall be entitled to receive
payment under Section 12.04.
6.08 Special Rules for Incentive Stock Options. For so long as Section 422 ( or
any successor provision) of the Code so provides:

  (a)  
The aggregate Fair Market Value of Corporation Stock (determined as of the date
the stock option is granted) with respect to which ISOs are exercisable for the
first time during a calendar year may not exceed $100,000. To the extent that
the value of the stock subject to options exceeds that amount, the excess shall
be considered to be NSOs, with the determination to be made in the order the
options are granted.
    (b)  
Employees who own, directly or indirectly, within the meaning of Code
Section 425(d), more than 10% of the voting power of all classes of stock of the
Corporation or any parent or subsidiary corporation shall not be eligible to
receive an ISO hereunder unless the purchase price per share under such option
is at least 110% of the Fair Market Value of the stock subject to the option and
such option by its terms is not exercisable after the expiration of five
(5) years from the date such option is granted
    (c)  
To obtain favorable ISO tax treatment, the option must be exercised while the
Participant is an employee, or within three months after the Participant’s
termination as an employee; provided that, in the case of termination on account
of disability (as defined in Section 22(e)(3) of the Code), the exercise period
may be extended to one year; and further provided that the employment
requirement is waived in the case of the participant’s death.

VII. RESTRICTED STOCK
7.01 Administration. Shares of Restricted Stock may be issued either alone or in
addition to other Awards granted under the Plan. The Administrator shall
determine the Eligible Individuals to whom and the time or times at which grants
of Restricted Stock will be made, the number of shares to be granted, the time
or times within which such Awards may be subject to forfeiture or otherwise
restricted and any other terms and conditions of the Awards. The restrictions
may be based upon specified Performance Goals, the Participant’s continued
service with the Corporation or its Affiliates or such other factors or criteria
as the Administrator shall determine. Subject to Sections 7.02 and 7.03 hereof
the provisions of Restricted Stock Awards need not be the same with respect to
each recipient.

 

-7-



--------------------------------------------------------------------------------



 



7.02 Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

  (a)  
Any Restricted Stock Award granted hereunder may be evidenced in such manner as
the Administrator may deem appropriate, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates.
    (b)  
Until the applicable restrictions lapse, the Participant shall not be permitted
to sell, assign, transfer, exchange, pledge, hypothecate or otherwise dispose of
or encumber shares of Restricted Stock.
    (c)  
Unless and until a forfeiture of the Restricted Stock, the Participant shall
have, with respect to the shares of Restricted Stock, all of the rights of a
shareholder of the Corporation, including the right to vote the shares (if
applicable) and the right to receive any cash dividends. Unless otherwise
determined by the Administrator, cash dividends shall be automatically paid in
cash and dividends payable in Corporation Stock shall be paid in the form of
additional Restricted Stock.
    (d)  
Except to the extent otherwise provided in the applicable Restricted Stock
Agreement and (e) below, all shares still subject to restriction shall be
forfeited by the Participant upon termination of a Participant’s service for any
reason.
    (e)  
In the event of hardship or other special circumstances of a Participant whose
service is involuntarily terminated (other than for cause), the Administrator
may waive in whole or in part any or all remaining restrictions with respect to
such Participant’s shares of Restricted Stock.
    (f)  
If and when the applicable restrictions lapse, unlegended certificates for such
shares shall be delivered to the Participant.
    (g)  
Each Award shall be confirmed by, and be subject to the terms of, a Restricted
Stock Agreement.

VIII. RESTRICTED STOCK UNITS
8.01 Administration. Restricted Stock Units may be issued either alone or in
addition to other Awards granted under the Plan. The Administrator shall
determine the Eligible Individuals to whom and the time or times at which grants
of Restricted Stock Units will be made, the number of units to be granted, the
time or times within which such Awards may be subject to forfeiture or otherwise
restricted and any other terms and conditions of the Awards. The restrictions
may be based upon specified Performance Goals, the Participant’s continued
service with the Corporation or its Affiliates or such other factors or criteria
as the Administrator shall determine. The provisions of Restricted Stock Awards
need not be the same with respect to each recipient.

 

-8-



--------------------------------------------------------------------------------



 



8.02 Form and Timing of Payment of Restricted Stock Units. Timing of payment of
earned Restricted Stock Units shall be determined by the Administrator at its
sole discretion. The Administrator, in its sole discretion, may pay earned
Restricted Stock Units in the form of cash or in shares of Corporation Stock (or
in a combination thereof), which have an aggregate Fair Market Value equal to
the value of the earned Restricted Stock Units.
IX. UNRESTRICTED STOCK
9.01 Administration. Shares of Unrestricted Stock may be issued either alone or
in addition to other Awards granted under the Plan. The Administrator shall
determine the Eligible Individuals to whom and the time or times at which grants
of Unrestricted Stock will be made, the number of shares to be granted, and any
other terms and conditions of the Awards. It is anticipated that shares of
Unrestricted Stock will only be granted to directors.
X. WITHHOLDING TAXES
10.01 General Rule. Pursuant to applicable federal and state laws, the
Corporation is or may be required to collect withholding taxes upon the exercise
of a Stock Option or the lapse of stock restrictions. The Corporation may
require, as a condition to the exercise of a Stock Option or the issuance of a
stock certificate, that the Participant concurrently pay to the Corporation
(either in cash or, at the request of Participant, but subject to such rules and
regulations as the Administrator may adopt from time to time, in shares of
Delivered Stock) the entire amount or a portion of any taxes which the
Corporation is required to withhold by reason of such exercise or lapse of
restrictions, in such amount as the Administrator or the Corporation in its
discretion may determine. If and to the extent that withholding of any federal,
state or local tax is required in connection with the exercise of an Option or
the lapse of stock restrictions, the Participant may, subject to such rules and
regulations as the Corporation may adopt from time to time, elect to have the
Corporation hold back from the shares to be issued upon the exercise of the
Stock Option or the lapse of stock restrictions, the number of shares of
Corporation Stock having a Fair Market Value equal to such withholding
obligation.
10.02 Special Rule for Insiders. Any such request or election (to satisfy a
withholding obligation using shares) by an individual who is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934 (an “Insider”)
shall be made in accordance with the rules and regulations of the Securities and
Exchange Commission promulgated thereunder.
XI. GENERAL
11.01 Nontransferability. No Award granted under the Plan shall be transferable
or assignable (or made subject to any pledge, lien, obligation or liability of a
Participant) except by last will and testament or the laws of descent and
distribution. Upon a transfer or assignment pursuant to a Participant’s last
will and testament or the laws of descent and distribution, any Stock Option
must be transferred in accordance therewith. During the Participant’s lifetime,
Stock Options shall be exercisable only by the Participant or by the
Participant’s guardian or legal representative. Notwithstanding the foregoing,
NSOs may be transferred by a Participant to the Participant’s spouse, children
or grandchildren or to a trust for the benefit of such spouse, children or
grandchildren; provided that the terms of any such transfer prohibit the resale
of shares acquired upon exercise of the option at a time during which the
transferor would not be permitted to sell such shares under the Corporation’s
policy on trading by insiders.

 

-9-



--------------------------------------------------------------------------------



 



11.02 General Restriction. Each Award shall be subject to the requirement that
if at any time the Board or the Committee shall determine, in its discretion,
that the listing, registration, or qualification of securities upon any
securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Stock Option or the
issue or purchase of securities thereunder, such Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board or the Committee. The Administrator shall have the
right to rely on an opinion of its counsel as to whether any such listing,
registration, qualification, consent or approval shall have been effected or
obtained.
11.03 Effect of Termination of Service, Disability or Death. Except as otherwise
provided by the Administrator upon any Award, all rights under any Stock Option
granted to a Participant shall terminate and any Restricted Stock or Restricted
Stock Unit granted to a Participant shall be forfeited on the date such
Participant’s service with the Corporation or its subsidiaries terminates,
except that

  (a)  
if the Participant’s service is terminated by the death of the Participant, any
unexercised, unexpired Stock Options granted hereunder to the Participant shall
be 100% vested and fully exercisable, in whole or in part, at any time within
one year after the date of death, by the Participant’s personal representative
or by the person to whom the Stock Options are transferred under the
Participant’s last will and testament or the applicable laws of descent and
distribution;
    (b)  
if the Participant dies within 90 days after termination of service by the
Corporation or its Affiliates, other than for cause, any unexercised, unexpired
Stock Options granted hereunder to the Participant and exercisable as of the
date of such termination of service shall be exercisable, in whole or in part,
at any time within one year after the date of death, by the Participant’s
personal representative or by the person to whom the Stock Options are
transferred under the Participant’s last will and testament or the applicable
laws of descent and distribution;
    (c)  
if the Participant’s service is terminated as a result of the disability of the
Participant (a disability means that the Participant is disabled as a result of
sickness or injury, such that he or she is unable to satisfactorily perform the
material duties of his or her job, as determined by the Board of Directors, on
the basis of medical evidence satisfactory to it), any unexercised, unexpired
Stock Options granted hereunder to the Participant shall become 100% vested and
fully exercisable, in whole or in part, at any time within one year after the
date of disability;

 

-10-



--------------------------------------------------------------------------------



 



  (d)  
Notwithstanding (a), (b), or (c) if a director’s service terminates for any
reason after serving on the Board for at least three years or an employee’s
service is terminated as a result of the Participant’s retirement (after age 55
with ten years of service with the Corporation or an Affiliate or after age 65),
any unexercised, unexpired Stock Options granted hereunder to the Participant
shall continue to vest as provided in Section 6.05 hereof and any Stock Option
that is or becomes vested may be exercised in whole or in part prior to the
expiration date of such Stock Option; and
    (e)  
if the Participant’s service is terminated by the Company or an Affiliate for
any reason other than the Participant’s death, disability or retirement of the
Participant or for cause, any unexercised, unexpired Stock Options granted
hereunder and exercisable as of the date of such termination of service shall be
exercisable in whole or in part at any time within 90 days after such date of
termination.

If a Participant’s service is terminated for cause (as determined by the
Administrator in its sole discretion), all of the Participant’s unexercised
Stock Options shall expire and all of the Participant’s Restricted Stock and
Restricted Stock Units shall be forfeited. Notwithstanding the foregoing, no
Stock Option shall be exercisable after the date of expiration of its term.
11.04 Merger, Consolidation or Reorganization. In the event of (a) the merger or
consolidation of the Corporation with or into another corporation or
corporations in which the Corporation is not the surviving corporation, (b) the
adoption of any plan for the dissolution of the Corporation, or (c) the sale or
exchange of all or substantially all the assets of the Corporation for cash or
for shares of stock or other securities of another corporation, all
then-unexercised Stock Options shall become fully exercisable, and all
restrictions imposed on any then-Restricted Stock and Restricted Stock Units
shall terminate (such that any Restricted Stock shall become fully transferable)
immediately prior to any such merger or consolidation in which the Corporation
is not the surviving corporation. The Administrator may elect to cancel any
then-unexercised Stock Options. If any Stock Option is canceled, the
Corporation, or the corporation assuming the obligations of the Corporation
hereunder, shall pay the Participant an amount of cash or stock, as determined
by the Administrator, equal to the Fair Market Value per share of the
Corporation Stock immediately preceding such cancellation over the option price,
multiplied by the number of shares subject to such cancelled Stock Option.
11.05 Expiration and Termination of the Plan. This Plan shall remain in effect
until all of the Awards made under the Plan have been exercised, the
restrictions thereon have lapsed or the Awards have expired, terminated, or been
canceled or forfeited. Notwithstanding the foregoing, no Awards shall be granted
under the Plan, after that date which is ten years after the Plan is approved by
the Board; or such earlier date as the Board determines in its sole discretion.
11.06 Amendments. The Board may from time to time amend, modify, suspend or
terminate the Plan; provided, however, that no such action shall (a) impair
without the Participant’s consent any Award theretofore granted under the Plan
or deprive any Participant of any shares of Corporation Stock which he may have
acquired through or as a result of the Plan or (b) be made without shareholder
approval where such approval would be required as a condition of compliance with
Rule 16b-3.

 

-11-



--------------------------------------------------------------------------------



 



11.07 Wisconsin Law. Except as otherwise required by applicable federal laws,
the Plan shall be governed by, and construed in accordance with, the laws of the
State of Wisconsin.
11.08 Unfunded Plan. The Plan, insofar as it provides for Awards, shall be
unfunded and the Corporation shall not be required to segregate any assets that
may at any time be represented by Awards under this Plan. Any liability of the
Corporation to any Person with respect to any Award under this Plan shall be
based solely upon any contractual obligations that may be created pursuant to
this Plan. No such obligation of the Corporation shall be deemed to be secured
by any pledge of, or other encumbrance on, any property of the Corporation.
11.09 Rules of Construction. Headings are given to the articles and sections of
this Plan solely as a convenience to facilitate reference. The reference to any
statute, regulation, or other provision of law shall be construed to refer to
any amendment to or successor of such provision of law.
11.10 Gender and Number. Except when otherwise required by the context, words in
the masculine gender shall include the feminine, the singular shall include the
plural, and the plural the singular.
11.11 Deferral. The Administrator may, in its discretion and as provided in the
applicable Award Agreement, permit a Participant to defer the recognition of
income with respect to an Award pursuant to the terms of any deferred
compensation plan maintained by the Corporation.
11.12 Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards hereunder comply with the requirements of Section 409A of
the Code, and the Plan and all Agreements shall be interpreted and applied by
the Administrator in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code. In the event
that any provision of the Plan or an Agreement is determined by the
Administrator to not comply with the applicable requirements of Section 409A of
the Code, the Administrator shall have the authority to take such actions and to
make such changes to the Plan or an Agreement as the Administrator deems
necessary to comply with such requirements, provided that no such action shall
adversely affect any outstanding Award without the consent of the affected
Participant.

 

-12-